— Order unanimously affirmed, with costs to plaintiff. Memorandum: In the absence of a timely motion made in accordance with CPLR 2214 and accompanied by a proposed pleading as required by CPLR 1014, it was error for Special Term even to entertain the request of New York Central Mutual Fire Insurance Company to intervene in this action (Matter of Colonial Sand & Stone Co. v Flacke, 75 AD2d 894, 895; Mohawk Maintenance Co. v Drake, 29 AD2d 689; Matter of Carriage Hill v Lane, 20 AD2d 914; cf. Ryder v Travelers Ins. Co., 37 AD2d 797; Sterling Natl. Bank & Trust Co. v Ambassador Factors Corp., 86 AD2d 547, 548; see, Siegel, NY Prac § 183, at 222-223). Although we affirm, we address no other issue. (Appeal from order of Supreme Court, Erie County, Mintz, J. — summary judgment.) Present — Dillon, P. J., Denman, Boomer, Green and O’Donnell, JJ.